Citation Nr: 9914994	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-36 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on being 
permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had almost continuous active service from October 
1945 to May 1958.  This is an appeal from a March 1996 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO), Cleveland, Ohio, which denied entitlement to 
special monthly pension based on being permanently 
housebound.

The record reflects that the veteran was scheduled for a 
hearing at the VA office in Cincinnati in June 1998 and the 
hearing was rescheduled for September at his request.  He 
later indicated that he wished to postpone the September 1998 
hearing and would have a hearing rescheduled at a later date.  
In late September 1998 the regional office advised the 
veteran that if he wished the hearing rescheduled in 
Cincinnati he should let the regional office know at least 
60 days in advance of when he wanted the hearing.  The 
veteran did not make any further requests to reschedule a 
hearing.  Accordingly, the record indicates that the veteran 
does not wish a hearing in connection with his appeal and the 
Board will proceed with its decision on that basis.  

The record further discloses that in December 1998, the 
veteran submitted additional evidence, including a June 1998 
statement by a VA physician, directly to the Board.  He 
waived initial consideration of the evidence by the regional 
office.  Since the evidence was submitted within 90 days of 
the date of the notice by the regional office that his appeal 
had been transferred to the Board, the evidence will be 
considered by the Board in connection with his appeal.  38 
C.F.R.§ 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has been determined to be permanently and 
totally disabled for pension purposes for many years based on 
disabilities including anxiety neurosis, rated 30 percent 
disabling; duodenal ulcer, rated 20 percent disabling; 
diabetes mellitus, rated 10 percent disabling; and 
osteochondritis dissecans and epithysitis and a personality 
disorder, each rated noncompensable.  

3.  The veteran has no single permanent disability ratable as 
100 percent disabling under the regular schedular criteria 
and he is not confined to his home or the immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1502(c), 1521(e), 5107 (West 1991); 38 C.F.R. § 3.351(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that he has presented 
a claim which is plausible.  The Board is also satisfied that 
all relevant facts regarding the claim have been properly 
developed.  In this regard, the record reflects that the 
veteran was scheduled for a VA vision examination in June 
1996; however, he failed to report for the examination.  
Accordingly, the Board will base its decision on the evidence 
of record.  

I.  Background

The record reflects that the veteran has been found to be 
permanently and totally disabled for pension purposes for 
many years based on disabilities including anxiety neurosis, 
rated 30 percent; duodenal ulcer, rated 20 percent disabling; 
diabetes mellitus, rated 10 percent disabling; and 
osteochondritis dissecans and epithysitis and a personality 
disorder, each rated noncompensable.  He has also established 
service connection for a scar of the lower lip, rated 
noncompensable.  The combined rating for the 
nonservice-connected disabilities is 50 percent.  

In February 1996 the veteran submitted a claim for special 
monthly pension based on being housebound.  He reported that 
he needed someone to assist him in shopping and cleaning his 
laundry.  He related that he had vertigo with loss of balance 
and blurred vision.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
on a number of occasions in 1995 and 1996 for various 
conditions.  A CT scan of the head in November 1995 was 
normal.

The veteran was afforded a VA examination for aid and 
attendance or housebound purposes in March 1996.  It was 
indicated that he did not require an attendant to report for 
the examination.  He was not hospitalized and was not blind.  
He complained of dizziness, blurred vision and headaches.  He 
reported that he was dizzy all the time except when he was 
lying supine.  He was currently taking Meclizine which he 
felt was not helping.  He reported that his blurred vision 
was worse in the morning.  He was able to read with glasses.  
He reported headaches that occurred three to four times per 
week were relieved with Alka-Selzer.

On examination the veteran was 5 feet 4 1/2 inches tall and 
his weight was 122.5 pounds.  He appeared well nourished.  
His posture was good except for a severe kyphoscoliosis.  He 
had a very unsteady gait and appeared to be very ataxic.  He 
had 4/5 muscle strength in the upper extremities throughout.  
He did not have any decrease in coordination.  He was able to 
feed himself, fasten his clothing and attend to his own needs 
of daily living.  He stated that he had trouble taking a 
shower secondary to balance problems but not secondary to 
functional problems with the upper extremities.  He had 4/5 
muscle strength in the lower extremities.  He had some muscle 
atrophy.  He had no decrease in range of motion of the lower 
extremities.  He did have significant deficits in balance 
secondary to his ataxia.  

The examiner commented he felt the veteran had a poor ability 
to protect himself from dangers or hazards secondary to his 
severe balance problems and his overall fragility.  The 
veteran stated that during a typical day he listened to radio 
the better part of the day lying in bed.  It was indicated 
that he was able to walk without the assistance of another 
person.  He appeared to be steady most of the time but had 
occasional episodes of severe ataxia when the examiner felt 
that assistance would be necessary.  It was stated that those 
episodes appeared to be somewhat intermittent, fairly 
frequent and definitely incapacitating to the veteran.  The 
examiner felt that at the least the veteran would require a 
base cane secondary to his severe balance problem if not a 
walker to help with his balance.  He did not feel that the 
veteran should leave his home unsupervised although it was 
indicated he walked well about 50 percent of the time.  It 
was indicated that he had episodes of severe ataxia where he 
would be at high risk of hurting himself by bumping into 
walls or walking out into the street.  The examiner felt that 
the severe vertigo was permanent.  He felt that the veteran 
would require some assistance at home with meal preparation, 
house cleaning and laundry and some attendance with bathing.  
He felt that the veteran would benefit from an attendant when 
leaving home secondary to his severe ataxia.  It was noted 
that he was very labile in his mood and a psychiatric 
consultation was indicated.  The diagnoses were positional 
vertigo, possible depression and history of peptic ulcer 
disease.  

The veteran was also afforded a VA general medical 
examination in March 1996.  It was indicated that he had a 
history of peptic ulcer disease, anemia, positional vertigo 
and a left inguinal hernia repair.  He complained of 
excessive dizziness.  He also complained of blurry vision.  
He stated that when he became very dizzy he had spots 
floating in front of his eyes and on occasion had double 
vision.  He reported that those episodes had gotten 
progressively more frequent over the previous several years.  
He also complained of some pain in the left inguinal area at 
the site of the repair of the hernia.  He stated that that 
happened about two or three times per week.

On examination the veteran had a normal steady gait.  He had 
good posture but a severe kyphoscoliosis.  He had a 1-
centimeter scar on the right lower lip that was well healed.  
It was indicated that his extra-ocular motions were intact.  
It was stated that although visual field testing made him 
severely dizzy he had no visual field defects.  His pupils 
were very constricted and his disks were difficult to 
examine.  He had no cataracts.  His heart had a regular rate 
and rhythm and there were no murmurs, rubs or gallops.  His 
blood pressure sitting was 142/95 and standing was 141/90.  
His pulse rate was 70.  He had no varicose veins.  His lungs 
were clear to auscultation and there were no wheezes or 
rhonchi.  He had no decreased exercise tolerance although he 
was limited in his mobility secondary to his vertigo.

The veteran's abdomen was soft and nontender and there was no 
hepatosplenomegaly.  He had evidence of a previous left 
inguinal hernia with an area of tenderness in the left groin 
area along the previous scar site.  There was no evidence of 
recurrent hernia at the site.  It was indicated that his feet 
were normal.  On neurological examination he was alert and 
oriented in all three spheres.  His cranial nerves were 
grossly normal.  He had 4/5 muscle strength throughout and 
two plus reflexes.  It was suggested that he have a 
psychiatric evaluation and a visual examination.  The 
diagnoses were borderline hypertension, positional vertigo, 
history of peptic ulcer disease and depression.  

The veteran was afforded a VA psychiatric examination in May 
1996.  His chief current physical complaint was that when he 
stood up in the morning he became dizzy.  He had had a 
diagnosis of positional vertigo.  He reported that currently 
he felt physically fine except he was afraid that he would 
hurt himself because of his dizziness.  It was indicated that 
he took Meclizine and slept about 10 to 14 hours a day but 
still staggered on rising.  It was stated that he spent most 
of the time listening to the radio or reading.  He lived 
alone and had never married.  During the interview the 
veteran was rather circumstantial and tended not to get to 
the point.  He stated that his memory was good.  It was 
reported that he behaved consistently throughout the 
interview.  It was difficult to get him to be specific on 
points when he would tend to use humor or circumstantiality 
or both.  The diagnoses included anxiety neurosis and 
passive-aggressive personality.

In June 1998 the veteran visited the regional office 
regarding a personal hearing scheduled for that month.  It 
was noted that he was unaccompanied, used no canes or walkers 
and was able to walk unattended.

As noted previously, in December 1998 the veteran submitted 
additional evidence directly to the Board.  The evidence 
included a June 1988 statement by a VA physician who 
indicated that he was the physician who saw the veteran in 
the primary care clinic at a VA hospital.  He related that 
the veteran had a chronic neurological condition that kept 
him largely housebound.  The evidence also included an 
excerpt from a medical publication regarding vertigo and 
balance disturbances.


II.  Analysis

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular schedular 
evaluation, without resort to individual unemployability the 
veteran:  (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is substantially confined as a direct 
result of his disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonable certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(d).

In this case, the record reflects that the veteran has 
complained of dizziness and his condition has been diagnosed 
as positional vertigo.  The vertigo has resulted in a loss of 
balance; however, the veteran is able to walk without the 
assistance of another person, although the examiner indicated 
on the March 1996 VA examination that he would benefit from a 
cane or walker.  The veteran was noted to have good muscle 
strength in the lower extremities although there was some 
muscle atrophy and he had a very unsteady gait.  Although the 
veteran reported blurred vision and episodes of double 
vision, he did not report for a VA visual examination so the 
nature and extent of his visual impairment cannot be 
determined.  With regard to the veteran's psychiatric 
disability, the VA examinations disclose that he is somewhat 
circumstantial but he describes his memory as good.  It was 
indicated that he was competent for VA purposes.  

Although the veteran has several disabilities, it is clear 
that he is not, in fact, confined to his home or the 
immediate premises as a result of the disabilities.  Further, 
the evidence does not establish that he has a single 
disability ratable as 100 percent disabling.  Thus, the 
threshold requirements of the law for housebound benefits 
have not been met.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(d).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to special monthly pension based on being 
permanently housebound is not established.  The appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




Error! Not a valid link.

